Title: From James Madison to Rufus King, 18 December 1803
From: Madison, James
To: King, Rufus



private
Dear Sir
Washington Decr. 18. 1803
I have rec’d. & communicated to the Committee of the Senate the information contained in your favor of the 9th. which clearly shews that the Convention of May 12, with G. B is not to be construed by any reference to that of Apl. 30. with France.
I am mortified at troubling you on a subject which more than any other, is in itself unworthy the attention of either of us, but which is obtruded on mine by sensibilities in others which neither public prudence, nor social considerations will allow to be disregarded. Since the arrival of Mr. Merry & his lady, several points of acrimony have started up, with respect to which it will be convenient to learn the usage abroad, particularly in England, where your situation must have involved some acquaintance with it. Will you allow me then to ask the following questions?
1. On the arrival of a foreign Minister, is the first visit paid by him or the Ministers of the Country? 2. To which is the precedence given in scenes of a more public ceremony, and of ordinary hospitalities? 3. Is the order of attention precisely the same in the case of ladies, as of their husbands?
Our wish would be to unfetter social intercourse as well as public business, as much as possible from ceremonious clogs, by substituting the pell mell; but this may be rendered difficult by the pretensions & expectations opposed to it. And as it is proper that we should not be behind other nations either in civility or self-respect, it is well to know the manner in which other nations respect both us & themselves. This information will be pertinent, whether a reciprocity be the object, or the right, possessed in every country be exercised, of establishing a practice for itself.
To enable you to give the apter shape to your answer to the third enquiry, it may be proper to remark, that it refers among other pun[c]tilios to that long used at the Presidents, as well as elsewhere, of selecting the lady first handed to the table. In general this mark of civility has been shewn to the ladies of foreig⟨n⟩ Ministers; but was it seems disapproved & at one time varied by the last President. The practice of the present has been different, without however adverting to precedents, or rather supposing it to be conformable to them, and without an intimation of discontent any where, till the late occasion, which has produced it from several quarters.
I will thank you not to delay your answer longe⟨r⟩ than your conveniency may require. I would have preferred waiting till I have the promised pleasure of seeing you here, but that you make the state of the weather a condition of your visit, and that some occasion may in the mean time arise, on which the information asked, may be apropos. With great respect & esteem I remain Dear Sr Yr mo: Obedt. Sevt.
James Madison
 

   
   RC (NHi: Rufus King Papers). Docketed by King: “Etiquette.”



   
   Jefferson’s institution of pell-mell seating at dinner parties and JM’s conformation to that method had led to situations which the Merrys found “truly distressing.” Although Merry initially stated that he had “no reason to believe that it has been their Intention to shew a particular Disrespect to His Majesty,” he later came to believe the administration’s actions were due to “a studied Design (possibly with some view to their internal Politics) to degrade the Character of a Foreign Minister” (Merry to Hawkesbury, 6 and 31 Dec. 1803 [PRO: Foreign Office, ser. 5, 41:54–57, 92–94). For a description of the incidents involving the Merrys, see Lester, Anthony Merry Redivivus, pp. 34–38.


